
	

113 HR 1646 IH: To amend the Federal Credit Union Act to provide an exception from the member business loan cap for loans made to aid in the recovery from a disaster.
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1646
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Mr.
			 Grimm, and Mrs. McCarthy of New
			 York) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Credit Union Act to provide an
		  exception from the member business loan cap for loans made to aid in the
		  recovery from a disaster.
	
	
		1.Exception for disaster area
			 loans
			(a)In
			 generalSection 107A(b) of
			 the Federal Credit Union Act (12 U.S.C. 1757a(b)) is amended—
				(1)in paragraph (1),
			 by striking or at the end;
				(2)in paragraph (2),
			 by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(3)a member business loan, the proceeds of
				which will be used to aid in the recovery from a disaster, if—
							(A)such disaster was the basis for the
				declaration of a major disaster area under section 401 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);
				and
							(B)the extension of
				credit is being made before the end of the 5-year period beginning on the date
				of such
				declaration.
							.
				(b)RulemakingNot later than the end of the 180-day
			 period beginning on the date of the enactment of this Act, the National Credit
			 Union Administration Board shall issue regulations to define when an extension
			 of credit aids in the recovery from a disaster for purposes of section
			 107A(b)(3) of the Federal Credit Union Act (12 U.S.C. 1757a(b)(3)).
			
